Citation Nr: 1416322	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  07-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected dysthymic disorder with cyclothymic disorder rated as 30 percent disabling prior to September 21, 2010 and as 50 percent disability from September 21, 2010.

2.  Entitlement to a rating in excess of 10 percent for service-connected chronic sesamoiditis, left first metatarsophalangeal joint.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

With respect to the matter of entitlement to an increased rating for service-connected dysthymic disorder with cyclothymic disorder rated as 30 percent disabling prior to September 21, 2010 and as 50 percent disability from September 21, 2010, the RO granted an increased rating during the course of the appeal.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

The Veteran testified in support of these claims during a hearing held at the RO before an Acting Veterans Law Judge (AVLJ) in June 2011.  As the Board noted by letter dated August 2013, that AVLJ is no longer employed by the Board.  Although the Board offered the Veteran an opportunity to testify at another hearing in light of this fact, the Veteran did not respond.  Thus, another hearing was not and need not be provided.

The Board remanded these claims to the RO for additional action in April 2012.  In September 2013, the Board again remanded the issues on appeal to the RO for additional development of the evidence.  

As the Board noted in the Introduction section of its April 2012 and September 2013 remands, the record raises a claim for service connection for a right foot disability, including as due to the Veteran's service-connected left foot disability.  To the extent that the RO has not yet taken action in this regard, it is reminded to do so.  

The issue of entitlement to a rating in excess of 10 percent for service-connected chronic sesamoiditis, left first metatarsophalangeal joint, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before September 21, 2010 the Veteran's service-connected dysthymic disorder with cyclothymic disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

2.  Effective September 21, 2010, the Veteran's service-connected dysthymic disorder with cyclothymic disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 30 percent before September 21, 2010 and in excess of 50 percent effective September 21, 2010 for the Veteran's service-connected dysthymic disorder with cyclothymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code9433 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 that fully addressed all three notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  The Veteran, however, was not advised regarding the type of information mandated by the Court in Dingess.  Such discrepancy is harmless, however, as the claim for increase is denied, and an effective date will not be assigned.  

VA also as mentioned has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of relevant records to include service treatment records, post-service VA and private treatment records, and.  The duty to assist also includes providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the STRs and post-service VA and private medical records.  The Veteran was asked to provide records of an alleged psychiatric hospitalization in 2011 or to provide sufficient information and a release in order to allow VA to assist her in obtaining those records.  She did not respond to the Board's October 2013 letter.  The Veteran was also provided an opportunity to set forth her contentions during the hearing in June 2011.  Finally, relevant medical examinations and opinions were provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case from having the Veteran examined are adequate to properly rate her disability in relation to the applicable rating criteria, as the findings are predicated on a full reading of the medical records in her claims file, objective clinical evaluation, and her personal statements and recounted history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  
38 C.F.R. § 3.159(c)(4) 

As stated, the Veteran testified at a hearing before an AVLJ in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2011 Board hearing, the presiding AVLJ identified and explained the issues on appeal thoroughly.  As to the duty to suggest the submission of additional evidence, any omission by the AVLJ constitutes harmless error, as the issue on appeal has been remanded in the past for evidentiary development, and the Veteran, therefore, had ample notice of the type of evidence necessary to substantiate the claim as well as sufficient opportunity to submit any additional evidence or seek assistance in obtaining it.

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to her is required to fulfill VA's obligations in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected dysthymic disorder with cyclothymic disorder has been rated 30 percent disabling before September 21, 2010 and 50 percent disabling effective September 21, 2010 by the RO under the provisions of Diagnostic Code 9433.  38 C.F.R. § 4.130.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9433.

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9433.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)." Id.   

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning(e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.   

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  
Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

Before September 21, 2010

On March 2005 VA mental disorders examination, the Veteran indicated that her depression continued.  She was working as a nurse and had been more irritable on the job.  She described feelings of depression, decreased sleep, no interests other than reading, decreased energy, and decreased concentration.  Her appetite fluctuated, and she reported recent weight loss.  She denied suicidal and homicidal ideation.  She denied drug and alcohol use.  She was independent in the activities of daily living.  The examiner observed that the Veteran was alert and fully oriented with fair eye contact.  She was mildly tearful with a "low" mood as well as a mildly restricted affect.  Thought processes were coherent, and insight and judgment were adequate.  There were no signs of psychosis.  The examiner diagnosed dysthymia and assigned a GAF score of 70.

In June 2005, the Veteran indicated that she was feeling better on Lexapro.  However, she complained of continued depression, memory lapses, lack of motivation, and overspending.  Nonetheless, she indicated that she engaged in several hobbies to include reading, cross stitching, art collecting, crossword puzzles, bungee jumping, and snorkeling.  Objectively, the examiner indicated that there were no abnormal involuntary movements, no psychomotor hyperactivity, and speech was normal.  There was no evidence of flight of ideas.  Thought processes were normal, and the Veteran was fully oriented.  There was no suicidal or homicidal ideation.  Memory, insight, and judgment were intact.  There was no evidence of perceptual distortion.  The Veteran's mood was mildly anxious, and her affect was congruent.  The examiner diagnosed dysthymic disorder and possible bipolar disorder and assigned a GAF score of 70.  

In July 2005, the Veteran indicated that she was a compulsive reader but had little motivation to do anything else.  She indicated that she was more depressed and anxious.  Objectively, there was no suicidal or homicidal ideation.  The Veteran was fully oriented.  Her appearance and behavior were appropriate.  There were no abnormal involuntary movements.  Speech, memory, thought processes, attention, and concentration were normal.  There were no overt perceptual distortions, and she was able to think abstractly.  Her mood was depressed, and her affect was congruent.  The diagnosis was of dysthymic disorder with possible bipolar disorder, and a GAF of 60 was assigned.  

In October 2005, the Veteran reported that she was working as a nurse on a part-time basis and in another capacity on a full-time basis.  The Veteran stated that she was still grieving for her husband several years after his death.  She had depression and crying spells.  She indicated that she read a lot and spent to the full limit that her credit cards allowed.  Objectively, the Veteran was fully oriented with good eye contact and relevant thinking.  She was congenial and outgoing.  Her speech was normal, and her mood was pleasant.  She exhibited a good sense of humor.  However, when she spoke of her husband, mild depression was observed.  The examiner indicated that there were no delusions or hallucinations.  The Veteran's appetite was variable, but weight was stable.  Her energy lever was good.  There was some initial insomnia.  There was no suicidal or homicidal ideation.  The examiner diagnosed dysthymic disorder and bereavement and assigned a GAF score of 55.  

In March 2006, the Veteran indicated that she was still working as a nurse on a part-time basis and in another capacity on a full-time basis.  The Veteran was pursuing a romantic relationship although she reported depressed feelings.  The examiner diagnosed dysthymic disorder and bereavement and assigned a GAF score of 55.  

In her April 2006 notice of disagreement (NOD), the Veteran asserted that she could not be around people for long periods of time because of crying spells.  She also reported sleep problems and decreased concentration.

In June 2006, the Veteran again reported a lot of reading and overspending.  She reported depressed feelings due to her husband's death.  The diagnosis was of dysthymic disorder and bereavement.  A GAF score of 55 was assessed.

An April 2007 VA treatment note indicated that the Veteran reported medication compliance.  Her appearance and behavior were appropriate.  There were no abnormal involuntary movements.  There was no psychomotor retardation or hyperactivity.  Speech was normal.  There were no active perceptual disorders and no suicidal or homicidal ideation.  Thought processes were normal.  The Veteran was able to think abstractly.  Mood was neutral, and affect was congruent.  The Veteran was oriented to person, place, and time.  Attention, concentration, and memory were intact.  The diagnosis was of dysthymic disorder and bereavement.  A GAF score of 55 was assessed.  

In June 2007, the Veteran's appearance and behavior were appropriate.  There were no abnormal involuntary movements.  Speech, memory, concentration, attention, and memory were intact.  There was no suicidal or homicidal ideation.  There were no delusions or hallucinations.  The Veteran was mildly anxious.  Her affect was congruent.  She was fully oriented.  The diagnosis was of dysthymic disorder and bereavement.  The GAF score was 60.

A December 2009 note from RWJ, Ph.D., a psychologist, indicated that the Veteran had longstanding depression and agitation.

The Board is of the opinion that a 50 percent evaluation is not warranted before September 21, 2010.  During the period before September 21, 2010, the Veteran's GAF score fluctuated between 55 and 70 indicative of no more than mild to moderate symptoms.  Moreover, during this time, the Veteran was holding two jobs, pursuing a romantic relationship, and engaging in many hobbies.  Furthermore, most of the symptoms associated with a 50 percent evaluation were absent.  For example, before September 21, 2010, there is no objective evidence of a flattened affect, abnormalities of speech, panic attacks, difficulty understanding complex commands, impaired memory, impaired judgment, impaired abstract thinking, difficulty establishing and maintaining effective work relationships, or symptoms like or similar to include the foregoing.  See Mauerhan, supra.  Thus, while she may have had disturbances of motivation and mood before September 21, 2010, the bulk of her symptoms are not consistent with or like the symptoms associated with a 50 percent evaluation for a psychiatric disorder.  38 C.F.R. § 4.130, Diagnostic Code 9433; Vazquez-Claudia, supra; Mauerhan, supra.  Thus, an evaluation in excess of 30 percent for the Veteran's service-connected psychiatric disorder is denied for the period before September 21, 2010.

Effective September 21, 2010

On September 2010 VA mental disorders examination, the Veteran reported that she saw her friends rarely because she did not want them to know that she was depressed.  As to leisure and other activities, she reported karate, school, reading, shopping, and collecting art and collectibles.  She started getting tattoos with six over the previous year.  The Veteran was taking psychotropic medication but reported symptoms of hypomania with excessive talking, racing thoughts, spending sprees, etc.  She was clean and neatly groomed, cooperative, and friendly.  She was fully oriented.  Thought, attention, and speech were unremarkable.  Judgment and insight were good.  The Veteran understood that she had a problem.  There was some hyperactive psychomotor activity.  There were no delusions or hallucinations.  There was no obsessive or ritualistic behavior.  She interpreted proverbs correctly.  There were no panic attacks.  The Veteran indicated that she had homicidal thoughts toward people at work without a plan.  There was no suicidal ideation and no history of violent behavior.  Impulse control was fair.  There was some sleep impairment.  Memory was slightly impaired.  The Veteran managed the activities of daily living independently.  The Veteran was employed but missed four weeks of work during the previous year due to depression.  She received several recent complaints at work to include a formal complaint indicating that she was mean and hateful toward fellow employees and that she yelled at them.  The diagnosis was of cyclothymic disorder and a GAF score of 60 was assessed.  The diagnosis of cyclothymia was rendered because the Veteran reported symptoms of both depression and hypomania.  She had moderate difficulty in social interaction and mild problems in occupational functioning.  The examiner indicated that there was no total occupational and social impairment due to the service-connected acquired psychiatric disorder.  

A November 2010 VA progress note indicates that the Veteran was working as a nurse as well as in an administrative capacity for two different employers.  She was alert and oriented.  She denied suicidal and homicidal ideation.  She was clean and neatly dressed as well as calm and cooperative.  Her mood was depressed, and she indicated that she took leave from work due to depression.  

In November 2010, the Veteran saw a VA psychiatrist for permission to return to work.  The psychiatrist indicated that he did not think the Veteran needed to go back to work until further notice, as her depression was worsening after a failed trial of buproprion.  A new medication was prescribed.  The psychiatrist encouraged the Veteran to look into short-term leave.  The Veteran was offered inpatient treatment was she declined.

In December 2010, the Veteran reported that her irritability had decreased.  She was pleasant, attentive, cooperative, well-groomed, casually dressed, and exhibited normal speech.  Her mood was euthymic.  Affect was appropriate to mood.  There were no motor abnormalities.  Thought processes were logical and organized without flight of ideas or looseness of association.  She denied suicidal ideation, homicidal ideation, hallucinations, delusions, and paranoia.  She was fully alert and oriented.  Judgment was good.  The diagnosis was of depression NOS with a GAF score of 58.  

In January 2011, an increased dose of psychotropic medication was prescribed.  The Veteran reported some passive thoughts of death.  Sleep was good with Ambien.  On objective examination, the Veteran was pleasant, attentive, and cooperative.  She was well-groomed and casually dressed.  Speech was normal.  Her mood was irritable, and her affect was appropriate to mood.  There were no tics or abnormal movements.  Thought processes were normal.  There was no suicidal or homicidal ideation.  There were no delusions or hallucinations.  She was alert and oriented.  Judgment was good.  The diagnosis was of depression NOS.  A GAF score of 58 was assessed.  

In March 2011, the Veteran reported that her depression was a five on a scale of one to 10.  Apparently, work was causing her irritability to worsen.  The Veteran was not actively suicidal but had rampant thoughts of death.  She denied overt homicidal ideation.  Sleep was good with Ambien.  The Veteran was experiencing nightmares.  In addition to work, she was taking computer classes.  Objectively, the Veteran was pleasant, attentive, and cooperative.  She was well-groomed and casually dressed.  Speech was normal.  Mood was euthymic.  Affect was appropriate to mood.  There were no motor tics.  Thought processes were logical and organized.  There was no suicidal or homicidal ideation, and there were no delusions, hallucinations, or paranoia.  She was oriented.  The diagnosis was of depression NOS, and a GAF score of 60 was assessed.  

At the June 2011 hearing, the Veteran indicated that she spent three months in the hospital before she received the increased rating that became effective in September 2010.  Later in the hearing, she merely indicated that she took three months off due to psychiatric symptoms and until her medication was adjusted.  She asserted that she had straight A's at school.  She stated that she was pursuing an information technology degree because she would be able to work more independently and avoid excessive interpersonal interaction.  She indicated that every day, she wanted to hurt somebody.  She stated that she was never let go from her job; merely, adverse action had been taken on a few occasions.  

A September 2011 VA psychiatry note indicated that the Veteran was depressed and irritable.  Since her last visit she was using Ambien.  Depression was about a 4 on a scale of one to 10.  She recognized that her somatic symptoms increased as she got more depressed.  On objective examination, the Veteran was pleasant, attentive, and cooperative.  She appeared her stated age and was well-groomed and casually dressed.  Speech was normal.  Her mood was "not that great."  Affect was appropriate to her irritable mood.  There were no tics or tremors.  Thought processes were logical and organized.  The Veteran denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  She was alert and fully oriented.  Insight and judgment were good.  The Veteran was taking medication for mood and sleep.  The diagnosis was of depression NOS.  A GAF of 68 was assessed.  

In July 2012, the Veteran reported taking Ambien every night.  She reported that she was about to complete an information technology degree in a week's time and planned to continue her studies for a Master's degree.  On mental status examination, the Veteran was pleasant, attentive, cooperative, well-groomed, and casually dressed.  Speech was normal.  Mood was irritable and affect was appropriate to mood.  There were no motor abnormalities.  Thought processes and content were normal.  She denied suicidal ideation, homicidal ideation, delusions, hallucinations, and paranoia.  She was alert and oriented.  Judgment was good.  The diagnosis was of depression NOS, and a GAF score of 68 was assigned.  

In November 2012, the Veteran indicated that she felt that she was getting worse at work.  She was considering asking to work from home.  However she reported improved mood at home due to using feedback from previous sessions to manage her son's behavior.  The Veteran reported that she wished to decrease her anger but was not sure she could.  In terms of the personal impact of her anger, the Veteran reported that she kept others at a distance due to fear they would hurt her.  She considered the foregoing to be self preservation. 

On December 2013 VA mental disorders examination, the examiner noted a diagnosis of cyclothymic disorder.  A GAF score of 62 was assessed.  According to the examiner, the GAF score signified mild impairment in functioning due to psychiatric symptoms.  According to the examiner the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran lived with her two sons, one of whom was an adult.  However, she had just enrolled her 16-year-old son in military school.  She had been dating a man for two years.  She had friends but did not "hang out."  Her best friend worked with her, so she saw her every day.  She did not socialize outside of work.  However, she exercised with another friend.  She exercised six days a week, waking up early in order to fit it into her schedule.  She enjoyed reading, school, and shopping.  She hosted an annual Christmas party.  Occupationally, since 2003, she had been an administrative officer at an engineering department.  Work was better than it had been three years earlier due to work with a psychologist.  She reported a good working relationship with colleagues.  She was pursuing a Master's degree in information technology and indicated that she would graduate the following year "summa cum laude."  Symptoms included depressed mood, anxiety, and chronic sleep impairment.  The Veteran was neatly groomed, appropriately dressed, and interacted well with the examiner.  She was alert and oriented.  She was tearful several times during the examination.  The Veteran was very talkative and interactive throughout the examination.  She was neatly groomed.  The examiner noted that the Veteran had hypomanic episodes.  There were no symptoms of obsessive compulsive disorder.  She had anxiety but no panic attacks.  Objectively, her mood during the examination was irritable, expansive, and dysthymic.  Her affect was variable (anxious, sad, tearful, and irritable).  Appetite was good and stable.  She denied suicidal and homicidal ideation.  Thought processes were normal.  Attention and concentration were intact but mildly impaired.  Memory was intact.  Judgment and insight were good.  The examiner indicated that the Veteran's symptoms were the same since the September 2011 VA examination other than an extended absence from work due to depression.  However, she was able to resume her responsibilities of a second position in addition to the primary one.  As well, her grades at school were very good in graduate level classes.  Thus, her functioning improved since the September 2010 VA examination, according to the examiner.  The examiner indicated that the Veteran was functioning well.  She was in a two-year relationship, getting along better with her younger son, exercising regularly, and doing well in her class work.  The Veteran got along well with most people, and there were only two complaints about her at work in the previous year.  According to the examiner, psychiatric symptoms would likely cause mild to moderate impairment in working relationships.  The Veteran was holding two responsible positions while pursuing a Master's degree successfully.  The Veteran's psychiatric disability had essentially no impact upon employability, according to the examiner.

The Board concludes that it does not find the Veteran's June 2011 hearing testimony credible as it relates to the severity of her service-connected psychiatric disorder, as she appears to have engaged in hyperbole.  For example, she indicated that she was hospitalized for three months because of it, but the record indicates that she declined hospitalization.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In any event, a review of the record for the period effective September 21, 2010 reveals that a 70 percent rating is not warranted at any time.  38 C.F.R. § 4.130, Diagnostic Code 9433; Hart, supra.  The Veteran is highly functional.  She works and for a time at least, held two positions.  In addition to employment, she completed an information technology degree successfully and is pursuing a Master's degree with high marks.  She is disciplined enough to engage in exercise at 5:30 am in order to fit it into her busy schedule.  Furthermore, she has several hobbies.

The Board recognizes that there have been some disciplinary problems at work and that the Veteran took some time off when her medication had to be adjusted.  However, during the entire period effective September 21, 2101, the bulk of symptoms associated with a 70 percent evaluation and symptoms like those associated with a 70 percent evaluation have been absent.  For example, the Veteran has not exhibited suicidal ideation, obsessional rituals, abnormal or illogical speech, near continuous panic or depression affecting the ability to function independently, impaired impulse control leading to violence, spatial disorientation, neglect of personal appearance a hygiene, difficulty adapting to stressful circumstances, and an inability to establish effective relationships.  The Veteran does suffer from depression, but it does not hinder her functioning to any material level, as she is sufficiently functional to work, maintain a rigorous exercise schedule, and pursue academic degrees with good grades.  She exhibits irritability but not to the extent that it interferes with functioning.  Finally, she indicates that she avoids social situations.  However, she has a best friend at work and an exercise companion.  Thus, the Board finds that she does not experience impairment in most areas associated with a 70 percent evaluation.  Vazquez-Claudio, supra.  Also, her symptomatology is not tantamount to the level of impairment contemplated in the criteria for a 70 percent evaluation.  Mauerhan, supra.  The Board emphasizes that the Veteran's GAF scores assessed effective September 21, 2010 have ranged from 58 to 68 indicating mild to moderate symptoms.  The type of impairment contemplated in the criteria for a 70 percent evaluation is for a disability picture that is far more severe than moderate.

Rice 

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id. 

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected acquired psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's dysthymic disorder with cyclothymic disorder with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describe her disability level and symptomatology.  Her symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So she does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that she has required frequent hospitalizations for her dysthymic disorder with cyclothymic disorder.  Indeed, it does not appear from the record that she has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with her employment because of this disability, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. § 4.1.  There is nothing in the record suggesting that her dysthymic disorder with cyclothymic disorder, either before or after September 21, 2010, markedly interfered with her ability to perform her job in a satisfactory manner.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The assignment of a 30 percent rating for the dysthymic disorder with cyclothymic disorder until September 21, 2010, when the rating increased to 50 percent, was a correct "staging" of the rating for this disability in accordance with the holding in Hart.  At no time prior did the Veteran evidence impairment allowing for assignment of a higher ratings.  

Conclusion

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An increased rating for service-connected dysthymic disorder with cyclothymic disorder rated as 30 percent disabling prior to September 21, 2010 and as 50 percent disability from September 21, 2010 is denied.


REMAND

Regarding the service-connected left foot disability, in September 2013, the Board remanded the issue to the RO/AMC for further explanation of statements made in September 2010 and May 2012 VA examination reports.  The Board asked that the examiner(s) who conducted the foregoing evaluations respond to the Board's inquiry.  On further review, the same examiner examined the Veteran in 2010 and 2012.  The RO/AMC, however, had somebody else who had never met the Veteran answer the Board's inquiries.  Moreover, the January 2014 examiner did not respond to the Board's inquiries as requested.  The Board must, therefore, remand this matter for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board is of the opinion that the Veteran should be scheduled for another VA examination of her feet.  Preferably, the examination should be conducted by SRH, the VA examiner who examined the Veteran in September 2010 and in May 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA orthopedic examination for an evaluation of the current severity of the Veteran's chronic sesamoiditis, left first metatarsophalangeal joint.  All symptoms should be recorded, and the severity of each symptom should be assessed.  Range of motion measurements should be provided.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that left foot pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the left foot exhibits weakened movement, excess fatigability, or incoordination.  The impact of the left foot disability upon employability, if any, should be assessed.

In addition to the foregoing, the examiner must answer the following questions:

a. acknowledging the Veteran's report of flare-ups of left foot pain, discuss whether and to what extent the Veteran's left foot is further limited, including with regard to motion, during the flare-ups; 

b. explain the examiner's September 2010 finding of "50 percent" when describing the effect of the flare-ups on the Veteran's limitation of motion and other functional impairment;

c. specifically indicate whether, during flare-ups of left foot pain, the Veteran's left foot disability is mild, moderate, moderately severe or severe; and 

The examiner must provide detailed rationale, with specific references to the record, for the opinions expressed

2.  Readjudicate this claim.  If the claim is not granted in full, provide the Veteran a Supplemental Statement of the Case.  Thereafter, if in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


